Citation Nr: 0115029	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.


FINDINGS OF FACT

1.  In June 1998, the veteran indicated that he would appear 
personally at a local VA office before the Board for a 
hearing.

2.  The veteran thereafter did not respond to several letters 
regarding his request for a hearing; he has not corresponded 
with VA since June 1998.
 
3.  The veteran was scheduled for a travel Board hearing in 
March 2001.

4.  The notice letter sent by VA to the veteran notifying him 
of the date, time and location of his travel Board hearing 
was returned as undeliverable by the U.S. Postal Service in 
February 2001; the U.S. Postal Service indicated that the 
veteran had not left a forwarding address.

5.  Efforts by VA to determine the veteran's whereabouts 
since February 2001 have been unavailing, and the veteran's 
representative has indicated that it is unaware of a current 
address for the veteran.

6.  The veteran failed to report for his scheduled March 2001 
travel Board hearing. 
 

CONCLUSIONS OF LAW

1.  By not informing VA of his current address and by failing 
to report for his March 2001 travel Board hearing, the 
veteran abandoned his claim of entitlement to service 
connection for bilateral hearing loss.  38 C.F.R. § 3.158 
(2000).

2.  By not informing VA of his current address and by failing 
to report for his March 2001 travel Board hearing, the 
veteran abandoned his claim of entitlement to service 
connection for tinnitus.  38 C.F.R. § 3.158 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  For reasons which will 
be discussed in detail below, the Board will not address the 
merits of his claims because the veteran has failed to 
cooperate with VA in developing essential evidence and is 
deemed to have abandoned his claims.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and 
regulations will then be discussed briefly.  The Board will 
then render an analysis of the claim.

Factual background 

In July 1997, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
entitlement to service connection for hearing loss.  He 
provided a current address of Blair, Nebraska.

An August 1997 VA examination report shows that a new address 
for the veteran, in Omaha, Nebraska ["Omaha address"], was 
posted.  Following the examination, the RO, in a September 
1997 rating decision, denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

In a VA Form 21-4138 dated in October 1997, the veteran 
reported his current address as the Omaha address.

Following the issuance of a Statement of the Case in November 
1997, the veteran submitted a VA Form 9 received in June 
1998, in which he indicated that he would appear personally 
at a local VA office before the Board.  On the VA Form 9, the 
veteran continued to list the Omaha address as his current 
address.  No further communication from the veteran was 
thereafter received.

In July 1998, the RO sent two letters to the veteran in which 
the RO requested essentially that the veteran clarify his 
desires for a hearing.  The letters were not returned as 
undeliverable.  A November 1998 letter to the veteran 
informing him that he would be scheduled for a hearing before 
a traveling member of the Board was not returned as 
undeliverable.  A May 2000 VA letter sent to the veteran, 
which provided further information concerning hearings, was 
also not returned as undeliverable.  All of the above letters 
were sent to the Omaha address for the veteran.

In February 2001, the RO sent the veteran a letter notifying 
him that he was scheduled to attend a hearing before a 
traveling member of the Board in March 2001.  The 
notification letter was sent to the Omaha address.  Later in 
February 2001, the notice letter was returned to the RO as 
undeliverable.  The U.S. Postal Service indicated that the 
veteran had moved without leaving a forwarding address.  The 
record reflects that the RO attempted without success to 
obtain a current address for the veteran; the veteran's 
representative indicated that it did not have a current 
address for the veteran.

The record reflects that the veteran thereafter failed to 
report for his scheduled March 2001 hearing before a 
traveling member of the Board.


Pertinent law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2000).

The provisions of 38 C.F.R. § 3.1(q) (2000) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Analysis

A review of the veteran's claims folder indicates that he has 
not been in direct contact with VA since June 1998 and that 
he also evidently has not been in contact with his own 
representative.  The Board will therefore consider whether he 
may be deemed to have abandoned his claim.  See 38 C.F.R. § 
3.158 (2000).

The veteran has failed to respond to any letters from VA 
since June 1998 and has moved without providing VA with his 
current address of record.  Indeed, the veteran has not even 
provided his representative with a current address.  
Moreover, the veteran failed to report for a March 2001 
hearing scheduled before a traveling member of the Board, his 
testimony from which would have represented evidence relevant 
to his claims.  The veteran was sent several letters 
concerning a travel Board hearing on several occasions prior 
to February 2001, none of which were returned as 
undeliverable, see Ashley v. Derwinski, 2 Vet. App. 307 
(1992), and none of which elicited a response from the 
veteran.  When the veteran was sent a letter in February 2001 
informing him of the date, time and location of his scheduled 
Board hearing, the letter was returned as undeliverable 
because he had moved without informing VA, his 
representative, or the U.S. Postal Service of his 
whereabouts.  As explained previously, he thereafter failed 
to report for his scheduled travel Board hearing.
 
In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Moreover, it is incumbent on the veteran to 
respond to VA's requests for evidence and information.  This 
he has failed to do by failing to respond to several letters 
concerning his desires for a hearing, and by not reporting 
for his scheduled travel Board hearing.  38 C.F.R. § 3.158.

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court 
noted that VA's "duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  By failing to respond to correspondence from VA 
sent in connection with his claim, and then moving without 
informing VA, his representative, or the U.S. Postal Service 
of his whereabouts, the veteran has clearly demonstrated his 
reluctance to prosecute the instant claim.

Since the veteran failed to respond to any correspondence 
from VA since June 1998, and since, by failing to provide his 
address to VA, he not only failed to report for a hearing 
before a member of the Board but has ensured that VA will be 
unable to obtain any additional information or evidence from 
him in connection with his claims, the Board has no 
alternative but to dismiss his appeal with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus as abandoned.  See 38 C.F.R. § 
3.158(a).

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being dismissed based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, for the reasons stated below, the 
Board believes that any due process concerns have been 
satisfied.

The Board is deciding this case on different grounds than did 
the RO.  The RO determined that the veteran's claim of 
entitlement to service connection for tinnitus was not well 
grounded, and denied the claim of entitlement to service 
connection for bilateral hearing loss on the merits.  When 
the Board addresses in its decision a question that has not 
been addressed by the RO it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that the veteran has been accorded ample opportunity to fully 
present his claim, and he has wholly failed to respond to any 
VA inquiry since June 1998.  Moreover, the veteran has been 
ably represented in this matter.  Evidently due to lack of 
communication with him, however, his representative has been 
unable to provide the requested information.

Finally, the Board notes that the veteran remains in a 
position to press his claims again if he so desires.  In that 
connection, the Board calls the veteran's attention to the 
provisions of 38 C.F.R. § 3.158(a) pertaining to filing new 
claims.


ORDER

The veteran abandoned his claim of entitlement to service 
connection for bilateral hearing loss; his appeal concerning 
such benefit is dismissed.

The veteran abandoned his claim of entitlement to service 
connection for tinnitus; his appeal concerning such benefit 
is dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

